STRAUP, J.
(concurring).
I, too, think the .petition should be denied. What here chiefly divides the parties is this: The plaintiff claims that its agent left the machine with Spiegel to be repaired, and hence it was liable to him, if any one, for the repairs; the defendant, that the machine was left with him or turned over to him by plaintiff’s agent, and that he, and not Spiegel, was requested or engaged to repair it. If the facts are as contended for by the defendant, then, of course, he was entitled to hold the machine until the repairs were paid. If, on the other hand, as claimed by the plaintiff, Spiegel, and not the defendant, was engaged to make the repairs, then the plaintiff, as against the defendant, was entitled to the possession of the machine though the repairs were not paid for.' On this crucial point, the real controversy in the ease, the trial court made neither findings nor conclusions. The pleaded defense of a claim of lien under which the defendant asserted a right to hold possession of the machine being equitable in its nature, we deemed it our duty to look into the evidence to ascertain the facts in respect of these contentions. We had but little difficulty in determining that the plea was well founded. By that I do not mean that the evidence in that regard is wholly without conflict. Plaintiff’s agent testified, in substance, that he left the machine with Spiegel to be repaired, and that he had engaged him to make the repairs. Spiegel testified to the contrary. The defendant and other witnesses testified that the machine was left with or turned over to the defendant, and that he was engaged by plaintiff’s agent to make the repairs. The evidence, without conflict, shows that the defendant furnished the material and employed and performed the labor on the machine and made the repairs wholly independent of Spiegel. When the repairs were completed and the machine ready for delivery, the defendant, at the request of plaintiff’s agent, took the machine to the latter’s place of business, there left the machine on the street, entered the agent’s office, and at his request proceeded to malee out an itemized account of the repairs. While he was doing that, the agent clandestinely directed another to take the machine, *560drive it away, and withhold it. Then the agent informed the defendant that the- bill would be presented to the board of directors. In reply to that, the defendant stated that he would retain possession of the machine until the repairs were paid for, but, when he entered the street, he found the machine gone. The next day he reseized it, and notified the plaintiff that he held it until his bill was paid. When the transaction is thus viewed in light of all the testimony and of the conduct of plaintiff’s agent, I am persuaded that the defendant’s plea is not only supported by a fair preponderance of the evidence, but by the clear weight of the evidence. Upon the record I think a contrary finding would manifestly be against the great weight of the evidence. Whether the repairs were made in accordance with the directions of the plaintiff, or whether they were properly made, and the reasonable value thereof, are, for the reasons stated in our original opinion, questions which are still open for further trial and determination. The plaintiff confessedly was indebted to either Spiegel or the defendant for' the repairs. And in view of Spiegel’s most solemn admissions of record disclaiming all liability of the plaintiff to him, and nothing appearing wherein it has any defense or counterclaim against Spiegel which cannot be asserted against the defendant, I cannot see wherein plaintiff is very seriously harmed by compelling it, before it is given possession of the machine, to discharge its just obligation to him who admittedly furnished the material and engaged all the labor and made the repairs. I am inclined to think such a course will reflect better justice than to uphold plaintiff’s efforts in attempting to' unfairly get possession of the machine without paying or offering to pay any one for the repairs, and, according to thé testimony of- plaintiff’s agent, without intending to pay for them.